ORDER
Plaintiffs have filed a motion to suspend the rules, expedite the appeal filed in Fieger v. Ferry, No. 05-1295, consolidate that case with the instant appeal, vacate the district court judgment in that case and the panel decision in Gilbert v. Ferry, 401 F.3d 411 (6th Cir.2005), remand both cases to the district court for reconsideration in light of Exxon Mobil Corporation v. Saudi Basic Industries Corporation, — U.S. -, 125 S.Ct. 1517 161 L.Ed.2d 454 (2005), March 30, 2005, and remand both cases with instructions to re-open discovery so Plaintiffs-Appellants may produce evidence that one or more of the exceptions to Younger abstention apply to Gilbert and Fieger.
The motion to consolidate the appeal filed in Fieger with the instant appeal and to remand the consolidated cases is denied in light of our decision this day in Gilbert.
The motion to remand Fieger for further discovery and to expedite the appeal are denied without prejudice and may be raised before the panel assigned to that appeal.